DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/08/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Response to Arguments
Applicant’s Amendments and Arguments filed 12/09/2020 have been considered for examination. In the amendments, claim 43 is newly added and thus, claims 22-43 are pending in the instant application. 

With regard to the objections to Specification and Claims, Applicant’s arguments filed 12/09/2020 (see page 9 of Remarks) in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification and Claims have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 12/09/2020 (see page 9 of Remarks) in view of the amendments have been fully considered and are persuasive. Thus, the 112 rejections of claims have been withdrawn. 

With regard to the 103 rejections, Applicant’s arguments filed 12/09/2020 (see pages 11-13 of Remarks) in view of the amendments have been fully considered but are not persuasive in view of the reasons set forth below.

On page 11 of Remarks, Applicant argued: 
Gulati’s CBRiimit does not teach the “transmission resource utilization threshold,” as set forth in amended claim 22. In Gulati, CBRiimit is the “total resources that the system can utilize.” See Gulati, [0061]. However, Gulati does not disclose that its CBRiimit is determined based on
anything measured by the terminal. Rather, CBRiimit “may be provided via pre-configuration
and/or a dynamic configuration” from a base station or a server. See Gulati, [0073].
In response to Applicant’s arguments, Examiner respectfully disagrees.
	Unlike Applicant’s argument set forth above, Gulati clearly discloses, “At 706, the UE may determine a CBR limit based on at least one of pre-configuration within the UE or dynamic configuration via a received configuration message” [see, ¶0092] (see, also Gulati’756, e.g., page 25). Thus, CBR limit of Gulati should also be considered as the claimed transmission resource utilization threshold.
	Therefore, Applicant’s above arguments are moot.

On page 12 of Remarks, Applicant argued: 
If the Office Action means to map Gulati’s CRiimit to the claimed transmission resource
utilization threshold, ...  The above equation at best shows that Gulati’s CRiimit is a function of the CBR estimated by the UE. But, Gulati’s CBR at best relates to resource utilization of multiple resources, not resource utilization of one resource: the claimed “resource utilization of the selected transmission resource,” as set forth in amended claim 22. Gulati states that the “UE determines an energy-based channel busy ratio (CBR) based on a number of probes on a set of radio resources having respective energy levels greater than an energy threshold.” Gulati, Abstract (emphasis added); see also, Gulati, [0056] (“CBR maybe an estimate of the percentage of the resources that are deemed busy/utilized.”)(emphasis added). Indeed, Gulati further explains that the above equation is used “when the estimated CBR exceeds a CBR limit (CBRiimit)-” Gulati, [0056]. The estimated CBR exceeding the CBRiimit, which is the “total resources that the system can utilize” (Gulati, [0061]), indicates that Gulati’s CBR cannot be the resource utilization of one resource. So, Gulati at best relates determining the asserted “transmission resource utilization threshold” (CRiimit) according to the resource utilization of many resources, not according to the “resource utilization of the selected transmission resource,” as set forth in amended claim 2.
In response to Applicant’s arguments, Examiner respectfully disagrees.
	Notably, unlike Applicant’s argument “Gulati’s CBR at best relates to resource utilization of multiple resources, not resource utilization of one resource: the claimed resource utilization of the selected transmission resource  as set forth in amended claim 22”, neither of the limitations recited the claim requires “resource utilization” be only associated with “one resource”. Even considering, arguendo, the claimed “a selected transmission resource”, given the broadest reasonable interpretation, the selected transmission resource does not necessarily be a resource only associated with a particular UE, but can include a plurality of sub-divided resources or a resource associated with more than one UE. 
Therefore, Applicant’s above arguments are moot.

On pages 12-13 of Remarks, Applicant argued: 
[n]evertheless, solely for the purpose of advancing prosecution, Applicant has further amended claim 22 to recite “the transmission resource utilization threshold is determined according to the resource utilization of the selected transmission resource in the resource pool based on a mapping relationship between the resource utilization and the transmission resource utilization threshold, the mapping relationship being independent of a number of terminals using the resource pool.” Gulati’s CRiimit is determined based on the CBR measured by the UE using a function that is dependent on the number of stations. For example, the relied upon section shows that following equation of CRiimit based on the UE measured CBR and the number of stations (Nsta).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Gulati, [0062].  In the above equation, Nstais the number of stations. Nsta can be replaced by f_1(CBR) because f-^CBR) represents the number of stations. See Gulati, [0074] (“f-1(CBR)=Nstaand Nsta is a number of stations, such that the inverse function f_1 may determine a number of stations (e.g., UEs, transmitters) based on the CBR.”). So, if the above equation based on the CBR in Gulati is mapped to the claimed mapping relationship, such function is dependent on the number of stations, rather than independent of “a number of terminals using the resource pool,” as set forth in amended claim 22. Synnergren does not cure the deficiencies of Gulati, nor does the Office Action rely on Synnergren for such purpose. As such, amended claim 22 is patentable over the cited references. 
In response to Applicant’s arguments, Examiner respectfully disagrees.
It is noted that Gulati clearly discloses, a mapping relationship between the resource utilization and the transmission resource utilization threshold, the mapping relationship being independent of a number of terminals [¶0064, a mapping relationship between the CBR and the resource utilization limit CRlimit, the mapping relationship independent of a number of UEs; note that referring to the formula, 1/CRlimit = (CBR-b)/a / CBR, the number of UEs does not involve, independent from the mapping relationship]. 
Therefore, Applicant’s above arguments are moot.

On page 13 of Remarks, Applicant argued: 
[i]ndependent claims 32 and 42 are patentable at least for similar reasons as claim 22 is patentable. ... The rest of the claims depend from and add farther features to their respective independent claims. It is respectfully submitted that these dependent claims are allowable by
reason of depending from an allowable claim, as well as for adding new features, and that it is not necessary to separately address these dependent claims. ... New claim 43 depends from and adds further features to claim 22. It is respectfully submitted that claim 43 is allowable by reason of depending from claim 22.
In response to Applicant’s arguments, Examiner respectfully disagrees.
Since claim 22 is patentable over the cited references of record, as set forth above and below in the current rejection, claims 32 and 42 reciting similar features to claim 22 are unpatentable and patentability of other dependent claims should be determined based on the claimed limitations recited thereon, rather than their respective independent claims. The dependent claims are also unpatentable in view of the cited references of record, as set forth below.
Therefore, Applicant’s above arguments are moot.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claims 22-43 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
Claims 22 (similarly claims 32 and 42) recites "... the transmission resource
utilization threshold is determined according to the resource utilization of the selected
transmission resource in the resource pool based on a mapping relationship between the resource utilization and the transmission resource utilization threshold, the mapping relationship being independent of a number of terminals using the resource pool ...” (lines 6-10 of claim 22) and new claim 43 recites, “the mapping relationship excludes an inverse relationship to the number of terminals” (lines 1-2). However, the aforementioned underlined limitations do not appear to be described within the Specification. Moreover, Applicant does not specifically point out the support for the limitation. 
In regard to the above claimed limitations, Applicant’s Specification describes at best:
the terminal may independently determine the transmission resource utilization threshold based on the resource utilization (see, ¶0153);
[s]tep 210 may further include: determining, by the terminal, the first CR_limit based on the first CBR and a mapping relationship between the CBR and the CR_limi (see, ¶0157); and 
[i]t should further be understood that, different terminals may be corresponding to different mapping relationships between the CBR and the CR_limit. For example, for a first terminal, when the CBR is 0.7, the CR_limit may be 0.2, for a second terminal, when the CBR is 0.7, the CR_limit may be 0.25. The different terminals may also be corresponding to a same mapping relationship between the CBR and the CR_limit. For example, for the first terminal, when the CBR is 0.7, the CR_limit may be 0.2, for the second terminal, when the CBR is 0.7, the CR_limit may also be 0.2. This is not specifically limited in this embodiment of this application (see, ¶0158).

It should be noted that the above portions of the specification merely describe: the terminal independently determines the transmission resource utilization threshold based on a mapping independent of a number of terminals using the resource pool”, as recited in claims 22 (similarly in claims 32 and 42) and “the mapping relationship excludes an inverse relationship to the number of terminals”, as recited in new claim 43. Notably, regarding the limitations, Applicant is advised that the negative limitation or exclusionary proviso must have basis in the original disclosure. See MPEP 2173.05(i).
   
Claims 23-31 and 33-41 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 22-26, 28, 32-36, 38 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al (US Publication No. 2018/0048572) in view of Synnergren et al (US Publication No. 2015/0055464). Note that: (1) Gulati claims priority of US Provisional Application No. 62372756 (hereinafter, “Gulati’756”) filed on 08/09/2016, thus Gulati is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 01/19/2017; and (2) Synnergren was cited by the applicant in the IDS received on 11/04/2019.

Regarding claim 22, Gulati teaches, a method [FIGS. 6-10; ¶0091, a method of wireless communication], comprising: 
measuring, by a terminal, resource utilization of a selected transmission resource [¶0055-0056, estimating (by detecting a signal being decoded on a resource or detecting an energy in a resource is greater than an energy threshold)/measuring, by each UE, resource utilization/CBR of a resource (i.e., selected transmission resource; (further see ¶0063, note that the resource can be a time duration of Ton when UE is on in a time duration of (Ton + Toff) (see, also Gulati’756, e.g., pages 15-16)];
determining, by the terminal [FIG. 5, by user equipment (UE) 512], a transmission resource utilization threshold [FIGS. 7, 8A and 9, ¶0061, 0063-0065, 0081, 0076-0077 and 0092, (UE) determines a channel resource utilization limit CRlimit/CBRlimit (i.e., transmission resource utilization threshold; note that CRlimit is obtained by dividing CBRlimit by a number of stations)], wherein the transmission resource utilization threshold [¶0061-0065 and 0092, wherein the channel resource utilization limit CRlimit/CBRlimit (i.e., transmission resource utilization threshold) indicates a channel resource utilization limit/upper limit that an UE can utilize for data packet transmission (i.e., a maximum transmission resource utilization for transmitting a to-be-transmitted data packet)] using the selected transmission resource in a resource pool in a preset time period [¶0061, 0063-0065,, 0081 and 0092, using the resource which can be a time duration of Ton when UE is on (i.e., selected transmission resource) in a time duration of (Ton + Toff) (i.e., in a resource pool in a preset time period; note that Toff is a duration when the UE is off; further note that every data packet transmission uses a selected transmission resource in a resource pool in a preset time period)], and the transmission resource utilization threshold [FIGS. 8A and 9, ¶0061-0065, 0081 and 0092, the channel resource utilization limit CRlimit/CBRlimit] is determined according to the resource utilization of the selected transmission resource in the resource pool [FIGS. 8A and 9, ¶0061, 0063-0065, 0081 and 0092, is determined according to the resource utilization/CBR on the selected resource (further see ¶0063, note that the selected resource can be a time duration of Ton when UE is on in the time duration of (Ton + Toff) (i.e., in the resource pool)] (see, also Gulati’756, e.g., pages 16-17, 22-23) based on a mapping relationship between the resource utilization and the transmission resource utilization threshold, the mapping relationship being independent of a number of terminals using the resource pool [¶0064, based on a mapping relationship between the CBR and the resource utilization limit CRlimit, the mapping relationship is independent of a number of UEs; note that referring to the formula, “1/CRlimit = (CBR-b)/a / CBR”, the number of UEs does not involve] (see, also Gulati’756, e.g., page 17); 
selecting, by the terminal from the resource pool [FIG. 5, by the UE 512 from the time duration of (Ton + Toff)], a target transmission resource in a first time period based on the [FIG. 6; ¶0061, 0063-0065, 0080-0081, 0085 and 0087, transmits packets with a particular priority (i.e., selecting a target transmission resource in a time period; note that transmitting packets (e.g., packets in queues 612 and 614 requires selecting a transmission resource beforehand; further note that the transmission resource in Gulati should be a portion of the time duration of Ton which is included in measurement window of (Ton +Toff) (i.e., first time period); further note that a basic unit time period for determining CRlimit/CBRlimit and CR/CBR and for transmitting packets corresponds to a measurement window of (Ton +Toff) (see, ¶0069)) based on the channel resource utilization limit CRlimit/CBRlimit (i.e., transmission resource utilization threshold)], wherein the target transmission resource is selected [FIG. 6; ¶0080-0081, 0085 and 0087, transmits packets with a particular priority (i.e., the target transmission resource is selected; note that transmitting packets (e.g., packets in queues 612 and 614) requires selecting a transmission resource beforehand)] so that transmission resource utilization of the target transmission resource in the resource pool used by the terminal in a second time period is less than the transmission resource utilization threshold [FIG. 6; ¶0080-0081, 0085 and 0087, so that the CR/CBR of the transmission resource selected for transmitting packets (i.e., transmission resource utilization of the target transmission resource used by the terminal) is below the CRlimit/CBRlimit (i.e., the transmission resource utilization threshold); note that CRlimit is determined based on CBRlimit; further note that the CR/CBR of the transmission resource selected for transmitting packets is determined during the measurement window of (Ton +Toff) (i.e., second time period) (see, ¶0069)], the second time period comprises the first time period [0061, 0063-0065, 0069, 0080-0081, 0085 and 0087, note that the measurement window reads on both the first time period and the second time period, thus the second time period is the same as (i.e., comprises) the first time period] (see, also Gulati’756, e.g., pages 16-17, 22-23); and 
[¶0080-0081, 0085 and 0087, sending, by UE, packets in queues 612 and 614 on the transmission resource] (see, also Gulati’756, e.g., pages 22-23).  
Although Gulati teaches, “selecting, by the terminal from the resource pool, a target transmission resource in a first time period based on the transmission resource utilization threshold, wherein the target transmission resource is selected so that transmission resource utilization of the target transmission resource in the resource pool used by the terminal in a second time period is less than or equal to the transmission resource utilization threshold, the second time period comprises the first time period”, as set forth above, Gulati does not explicitly teach (see, emphasis), a time length of the first time period is greater than a time length of a transmission period of the to-be-transmitted data packet.
 However, Synnergren teaches, selecting a transmission resource in a first time period based on a transmission resource utilization threshold [¶0099 and 0172, calculate an appropriate time period (i.e., first time period; note that the appropriate time period is considered as a transmission resource in time) to send desired information], the target transmission resource is selected so that transmission resource utilization of the target transmission resource in the resource pool used by the terminal in a second time period is less than or equal to the transmission resource utilization threshold [¶0099 and 0172, the appropriate time period is calculated so that an estimated communication intensity (i.e., transmission resource utilization) in the appropriate time period (i.e., in the second time period) does not exceed (i.e., less than or equal to) a certain threshold value (i.e., transmission resource utilization threshold); note that another moment is calculated if the estimated communication intensity exceeds the threshold value (see, ¶0099)], and a time length of the first time period is greater than a time length of a transmission period of the to-be-transmitted data packet [¶0099 and 0172, a time length of the appropriate time period is greater than a time length of the desired information; note that the appropriated time period being calculated is to send the desired information, thus the desired information is sent within the appropriate time period].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Gulati by including “the second time period comprises the first time period and a time length of the first time period is greater than a time length of a transmission period of the to-be-transmitted data packet “as taught by Synnergren because it provides the method of Gulati with the enhanced capability of reducing simultaneous transmissions from multiple information providers and reducing risk of load spikes within the system [¶0016 of Synnergren].

Regarding claim 23, Gulati teaches, wherein the second time period is the same as the first time period [¶0061, 0063-0065, 0069, 0085 and 0087, note that the measurement window reads on both the first time period and the second time period, thus the second time period is the same as the first time period] (see, also Gulati’756, e.g., pages 16-17, 22-23).  

Regarding claim 24, Gulati teaches, “the second time period is the same as the first time period”, as set forth above in claim 23. Accordingly, Gulati teaches, wherein an end moment of the second time period is the same as that of the first time period [¶0061, 0063-0065, 0069, 0085 and 0087, note that since the second time period is the same as the first time period, an end moment of the second time period is the same as that of the first time period] (see, also Gulati’756, e.g., pages 16-17, 22-23).  

Regarding claim 25, Gulati teaches, “determining, by the terminal, the transmission resource utilization threshold”, as set forth above in claim 22, and further teaches,   
determining, by the terminal, the transmission resource utilization threshold at a start moment of the first time period [FIGS. 7, 8A and 9, ¶0061, 0063-0065, 0076-0077, 0080-0081 and 0092, (UE) determines a channel resource utilization limit CRlimit/CBRlimit (i.e., transmission resource utilization threshold) at a start moment of the measurement window of (Ton + Toff) (i.e., first time period)] (see, also Gulati’756, e.g., pages 16-17, 22-23).  

Regarding claim 26, Gulati teaches, wherein the start moment of the first time period [FIGS. 7, 8A and 9, ¶0061 and 0063-0065, a start moment of the measurement window of (Ton + Toff)] is a moment at which the terminal performs resource selection or resource reselection [FIGS. 7, 8A and 9, ¶0061, 0063-0065, is a moment at which the UE performs a selection of the measurement window (i.e., resource)] (see, also Gulati’756, e.g., pages 16-17).  

Regarding claim 28, Gulati teaches, the start moment of the first time period [FIGS. 6, 7, 8A and 9, ¶0061, 0063-0065, a start moment of the measurement window of (Ton + Toff)] is a moment at which the to-be-transmitted data packets is mapped to a logical channel of the terminal [FIG. 6; ¶0087, is a moment when packets to be transmitted are placed in various queues at a MAC layer; note that packets being placed in a queue at a MAC layer are considered as the packets being mapped to a logical channel in associated with transport channels (see, ¶0044); further note that the measurement period where a CBR is defined (i.e., first time period) starts at the moment when packets to be transmitted are placed at a MAC layer (i.e., a moment at which the to-be-transmitted data packets is mapped to a logical channel of the terminal)] (see, also Gulati’756, e.g., pages 12, 16-17, 22-23).

Regarding claim 32, Gulati teaches, an apparatus [FIGS. 5 and 11, by user equipment (UE) 512 and apparatus 1100], comprising: 
a transmitter [FIGS. 5 and 11; ¶0139, transceiver 1110]; 
[FIGS. 5 and 11; ¶0139, processor 1104]; and 
a non-transitory computer-readable storage medium [FIGS. 5 and 11; ¶0139, computer-readable medium/memory 1106] storing a program to be executed by the processor, the program including instructions to [FIGS. 5 and 11; ¶0139, storing software to be executed by the processor 1104 to perform various function].
Accordingly, claim 32 is rejected at least based on a similar rational applied to claim 22.

Regarding claim 33, claim 33 is rejected at least based on a similar rational applied to claim 23.

Regarding claim 34, claim 34 is rejected at least based on a similar rational applied to claim 24.

Regarding claim 35, Gulati teaches, “program further includes instructions”, as set forth above in claim 32.  Claim 35 is rejected at least based on a similar rational applied to claim 25.

Regarding claim 36, claim 36 is rejected at least based on a similar rational applied to claim 26.

Regarding claim 38, claim 38 is rejected at least based on a similar rational applied to claim 28.

Regarding claim 42, Gulati teaches, a non-transitory computer-readable storage medium FIGS. 5 and 11; ¶0139, computer-readable medium/memory 1106] comprising instructions which, when executed by a computer, cause the computer [FIGS. 5 and 11; ¶0139, storing software to be executed by the processor 1104 to perform various function].


Regarding claim 43, Gulati teaches, the mapping relationship excludes an inverse
relationship to the number of terminals [¶0063-0064, the relationship between the CR limit and the CBR (i.e., mapping relationship) has nothing to do with the number of terminals, see equation: 1/CR limit = (CBR-b)/a / CBR, where a and b are coeffiicients], and the target transmission resource is a time-frequency transmission resource [¶0080-0081 and 0090-0091, a radio resource (i.e., target transmission resource) through which packets a transmitted with a particular priority is based on a minimum time-frequency unit of resource allocation (see, ¶0091)] (see, also Gulati’756, e.g., pages 3, 16-17, 22-23),, the selecting comprising:
	selecting, by the terminal, the target transmission resource based on the transmission resource utilization threshold [FIG. 6; ¶0061, 0063-0065, 0080-0081, 0085 and 0087, transmits packets with a particular priority (i.e., selecting target transmission resource; note that transmitting packets (e.g., packets in queues 612 and 614 requires selecting a transmission resource beforehand based on the channel resource utilization limit CRlimit/CBRlimit (i.e., transmission resource utilization threshold)] (see, also Gulati’756, e.g., pages 16-17, 22-23) and a transmission parameter for transmitting the to-be transmitted data packet, the transmission parameter including a quantity of PRBs for transmitting the to-be-transmitted data packet [¶0095, adjusting transmission parameters for transmission of data, the transmission parameters including the number of resources used for transmission; note that the resources can be PRBs (further see ¶0037)] (see, also Gulati’756, e.g., pages 3 and 26).

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al (US Publication No. 2018/0048572) in view of Synnergren et al (US Publication No. 2015/0055464) and further in view of Munari et al (US Publication No. 2014/0328240). 

Regarding claim 27, although Gulati teaches, “to-be-transmitted data packets in the preset time period” as set forth above in claim 22 and “the start moment of the first time period”, as set forth above in claim 25, Gulati in view of Synnergren does not explicitly teach (see, emphasis), “a moment at which a value of a counter of the terminal is zero, and the value of the counter indicates a quantity” of data packets in a preset time period.  
	However, Munari teaches, a start moment of a first time period [¶0057, starts listening to the radio channel; note that a start moment of a time period where listening to the radio channel] is a moment at which a value of a counter of the terminal is zero, and the value of the counter indicates a quantity of data packets in a time period [¶0057, overlaps a moment when a node has no previously stored data packets in a buffer (i.e., a value of a counter is zero) in a time period].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Gulati in view of Synnergren by including “a start moment of a first time period is a moment at which a value of a counter of the terminal is zero, and the value of the counter indicates a quantity of data packets in a preset time period “as taught by Munari because it provides the method of Gulati in view of Synnergren with the enhanced reliability and network performance whilst addressing energy consumption issues [¶0007 of Munari].

Regarding claim 37, claim 37 is rejected at least based on a similar rational applied to claim 27.

Claims 29-31 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al (US Publication No. 2018/0048572) in view of Synnergren et al (US Publication No. 2015/0055464) and further in view of Li et al (US Publication No. 2018/0176935. 

Regarding claim 29, although Gulati teaches, “the to-be-transmitted data packet”, as set forth above in claim 22, Gulati in view of Synnergren does not explicitly teach (see, emphasis), 
wherein a “data packet of a semi-persistent transmission (SPT) service”, and “the SPT service” to which the data packet belongs “comprises at least one SPT service”.  
	However, Li teaches, wherein a data packet of a semi-persistent transmission (SPT) service, and the SPT service to which the data packet belongs comprises at least one SPT service [¶0053, one of a traffic (i.e., one SPT service) with higher priority for which semi-persistent communication resources are reserved and other types of traffic (i.e., other SPT services) for which semi-persistent communication resources are scheduled; note that at least one data packet belongs to a traffic/service] .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Gulati in view of Synnergren by including “a data packet of a semi-persistent transmission (SPT) service, and the SPT service to which the data packet belongs comprises at least one SPT service “as taught by Li because it provides the system of Gulati in view of Synnergren with the enhanced capability of mitigating interferences between different types of traffics [¶0053 of Li].

Regarding claim 30, Gulati in view of Synnergren and Li teaches, “the SPT service to which the to-be-transmitted data packet belongs”, as set forth above in claim 29. 
	Further, Gulati teaches, “sending, by the terminal, the to-be-transmitted data packet on the target transmission resource”, as set forth above in claim 22, further teaches, sending, by [¶0085 and 0087, sending, by UE, packets in queues 612 and 614 in descending order of priorities (note that the packets in queue 612 having higher priority than those in queue 614 are transmitted first and the packet is of a subset of a service) on the transmission resource] (see, also Gulati’756, e.g., pages 22-23).  
	Gulati in view of Synnergren does not explicitly teach (see, emphasis), “the plurality of SPT services”.
 	However, Li teaches, scheduling a plurality of SPT services in descending order of priorities [¶0053, reserving/scheduling a traffic (i.e., one SPT service) with higher priority for which semi-persistent communication resources are reserved and other types of traffic (i.e., other SPT services) for semi-persistent communication resources are scheduled if the semi-persistent resources are not sued for priority traffic].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Gulati in view of Synnergren by including “a plurality of SPT services “as taught by Li because it provides the system of Gulati in view of Synnergren with the enhanced capability of mitigating interferences between different types of traffics [¶0053 of Li].

Regarding claim 31, Gulati in view of Synnergren and Li teaches, “the SPT service to which the to-be-transmitted data, as set forth above in claim 29 and “a plurality of SPT services”, as set forth above in claim 30.
Further, Gulati teaches, determining, by the terminal, that utilization of a first transmission resource required for transmitting a service whose priority is higher than a priority threshold in the plurality of services is higher than the transmission resource utilization threshold [FIG. 6; ¶0080-0087, determining if CR/CBR (i.e., utilization of a first transmission resource (see, e.g., priority 2 of FIG. 6)) required for transmitting a traffic (i.e., service) whose priority is higher than a priority threshold (note that traffics of priorities 0-4 are all higher in priority than a threshold, and the threshold is for determining priorities being evaluated to be transmitted or not transmitted; in other words, although the traffics of priorities 2 and 3 are not transmitted in an example of FIG. 6 in Gulati, all the traffics of priorities 0-3 are subjected to be evaluated to be transmitted or not transmitted) in the plurality of traffics of priorities 0-4 is higher than CRlimit_p2/CBRlimit_p2 (i.e., the transmission resource utilization threshold)] (see, also Gulati’756, e.g., pages 22-23).
Gulati in view of Synnergren does not explicitly teach (see, emphasis), sending request information to a base station, wherein the request information requests the base station to allocate a second transmission resource to a service.  
However, Li teaches, a plurality of SPT services [¶0053, a traffic (i.e., one SPT service) with higher priority for which semi-persistent communication resources are reserved and other types of traffic (i.e., other SPT services) for semi-persistent communication resources are scheduled], sending request information to a base station [FIG. 6; ¶0111 and 0112, (BS 105) receiving a scheduling request from UE 115-c], wherein the request information requests the base station to allocate a second transmission resource to a service [FIG. 6; ¶0111 and 0112, the scheduling request requests the BS 105 to grant communication resources to a traffic including data with low-priority data on semi-persistent resources].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Gulati in view of Synnergren by including “sending request information to a base station, wherein the request information requests the base station to allocate a second transmission resource to a service“, as taught by Li because it provides the system of Gulati in view of Synnergren with the enhanced capability of mitigating interferences between different types of traffics [¶0053 of Li].

Regarding claim 39, claim 39 is rejected at least based on a similar rational applied to claim 29.

Regarding claim 40, claim 40 is rejected at least based on a similar rational applied to claim 30.

Regarding claim 41, claim 41 is rejected at least based on a similar rational applied to claim 31.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469